[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                 No. 09-16305                 ELEVENTH CIRCUIT
                                                                 AUGUST 9, 2010
                             Non-Argument Calendar
                                                                   JOHN LEY
                           ________________________
                                                                    CLERK

                      D. C. Docket No. 09-00053-CR-CAR-5

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

EULISES SANTANA-ALVEAR,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                 (August 9, 2010)

Before EDMONDSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Eulises Santana-Alvear pleaded guilty to illegally reentering this country as

a previously deported alien in violation of 8 U.S.C. § 1326(a)(2), (b)(2). The 71-
month sentence he received is at the high end of the U.S. Sentencing Guidelines

range for his crime, and he appeals it as procedurally unreasonable. He argues that

the district court failed to adequately explain its reasons for imposing a 71-month

sentence. He also contends that his sentence is substantively unreasonable because

it is greater than necessary to comply with the purposes of 18 U.S.C. § 3553(a) and

because the district court did not adequately consider the unique circumstances of

his case.

      We “review all sentences—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.”

Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). Pursuant to

Gall, we review the sentencing process for both procedural error and substantive

reasonableness. United States v. Livesay, 525 F.3d 1081, 1091 (11th Cir. 2008).

      Procedural errors occur when the district court fails to calculate or

improperly calculates the Guidelines range; treats the Guidelines as mandatory;

fails to consider the § 3553(a) factors; selects a sentence based on clearly

erroneous facts; or fails to adequately explain the chosen sentence. Id. It is

sufficient for the district court to acknowledge consideration of the § 3553(a)

factors. The court need not explicitly discuss each of them. See United States v.

Scott, 426 F.3d 1324, 1329–30 (11th Cir. 2005).



                                           2
      Santana-Alvear’s sentence is procedurally reasonable. Nothing in the record

indicates that the district court incorrectly calculated the Guidelines range, treated

the Guidelines as mandatory, or relied on clearly erroneous facts. We also

conclude that the district court adequately explained the 71-month sentence. At

sentencing, the district judge heard argument from the defendant and his counsel;

noted that he had read the defendant’s sentencing memorandum; stated that there

was nothing unusual about Santana-Alvear’s history, characteristics, or offense;

and declared that he had considered the factors set forth in § 3553(a). The district

court was not required to give a more lengthy explanation. See Livesay, 525 F.3d

at 1090.

      We examine substantive reasonableness “under an abuse of discretion

standard, taking into account the totality of the circumstances.” Id. at 1091

(internal quotation marks omitted). Our review is deferential, and it requires us to

“evaluate whether the sentence imposed by the district court fails to achieve the

purposes of sentencing as stated in section 3553(a).” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). The purposes of sentencing include the need for

the sentence to reflect the seriousness of the offense; promote respect for the law;

provide just punishment for the offense; deter criminal conduct; protect the public

from further crimes by the defendant; and provide the defendant with needed



                                           3
educational or vocational training or medical care. 18 U.S.C. § 3553(a)(2). The

district court must impose a sentence “sufficient, but not greater than necessary,” to

further these ends. Id. § 3553(a).

      In addition to the purposes of sentencing, the district court must consider the

following factors in determining a particular sentence: the nature and

circumstances of the offense and the history and characteristics of the defendant;

the kinds of sentences available; the applicable Guidelines range; the pertinent

policy statements of the Sentencing Commission; the need to avoid unwarranted

sentencing disparities; and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)–(7). A sentence may be substantively unreasonable if a district

court unjustifiably relies on any one § 3553(a) factor; fails to consider pertinent

§ 3553(a) factors; selects the sentence arbitrarily; or bases the sentence on

impermissible factors. United States v. Pugh, 515 F.3d 1179, 1191–92 (11th Cir.

2008). The weight accorded to the § 3553(a) factors is within the district court’s

discretion. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      Although a sentence within the Guidelines range is not per se reasonable, we

ordinarily expect such a sentence to be reasonable. Talley, 431 F.3d at 787–88; see

also Rita v. United States, 551 U.S. 338, 347, 127 S. Ct. 2456, 2463 (2007) (noting

that the imposition of a sentence within the properly calculated Guidelines range



                                           4
“significantly increases the likelihood that the sentence is a reasonable one”).

The party challenging the sentence “bears the burden of establishing that the

sentence is unreasonable in the light of both [the] record and the factors in section

3553(a).” Talley, 431 F.3d at 788.

      Given the totality of the circumstances, Santana-Alvear’s sentence is

substantively reasonable. The district court considered arguments about Santana-

Alvear’s family situation and found nothing unusual about his history or

characteristics. Santana-Alvear fled to Mexico after being arrested on drug charges

in 1996; was arrested in 2002 and subsequently convicted of the 1996 charges; was

deported in October 2003; and was arrested in November 2004 for trafficking in

methamphetamine. Based upon this conduct, the district judge acted within his

discretion when he determined that a high-end sentence was sufficient, but not

greater than necessary, to promote respect for the law, deter criminal conduct, and

protect the public from any further crimes by Santana-Alvear. The defendant has

not carried his burden of demonstrating that his 71-month sentence is unreasonable

in light of the record and the factors the district judge was required to consider in

sentencing him.

      Therefore, upon review of the record and consideration of the parties’ briefs,

we AFFIRM Santana-Alvear’s 71-month sentence.



                                           5